      6:16-cv-00069-JHP Document 170 Filed in ED/OK on 10/24/19 Page 1 of 4



     IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                    DISTRICT OF OKLAHOMA

KARL FONTENOT,                )
    Petitioner,               )
                              )
v.                            )                                 Case No. 16-CV-0069-JHP
                              )
SCOTT CROW, Interim Director, )
                              )
    Respondent.               )



       EXPEDITED RESPONSE TO RESPONDENT’S MOTION FOR
    RECONSIDERATION OF RESPONDENT’S EMERGENCY MOTION TO
                           UNSEAL
         COMES NOW, Karl Fontenot, the Petitioner, as directed by this Court, and responds to

the Respondent’s ongoing filings concerning sealed district court documents as it relates to the

Respondent’s designation of record for appeal.

         From the outset of the designation process, counsel for Mr. Fontenot conferred with

Respondent’s counsel, and agreed to Respondent’s request to unseal certain records. See Dkt.

#164, Pg. 2, ¶ 4. However, counsel for Mr. Fontenot advised Respondent she would not agree to

recommend the Court to unseal documents relating to filings concerning requests under the

Criminal Justice Act (CJA). CJA allows courts to provide funding for services that the district

court finds is necessary for adequate representation. 18 U.S.C. § 3006A (e)(1). Those filings are,

by law, ex parte. 1




1
  Services necessary for adequate representation are requested via an ex parte application and proceeding. 18 U.S.C.
§ 3006A(e)(1) ("Upon finding, after appropriate inquiry in an ex parte proceeding, that the services are necessary . . .
the court . . . shall authorize . . . the services.").

                                                           1
     6:16-cv-00069-JHP Document 170 Filed in ED/OK on 10/24/19 Page 2 of 4



       On October 21, 2019, the Court granted the Respondent’s Motion to Unseal in part, but

stated in its Order that, “Dkt. Nos. 25, 27, 28, 30, 31, 32, 33, 50, 51, 52, and 54 pertain to the

Criminal Justice Act (CJA) 18 U.S.C., Section 3006A(a) expense material, these documents shall

remain sealed.” Dkt. # 165, Minute Order.

       The Criminal Justice Act, 18 U.S.C.S. § 3006A, specifically provides for ex parte

applications and proceedings requesting investigative, expert, or other services necessary for an

adequate defense. 18 U.S.C.S. § 3006A(e)(1). It is “a process that has traditionally been closed

to the prosecution.” United States vs. Gonzales, 150 F.3d 1246, 1257 (10th Cir. 1998). An

indigent defendant or petitioner has a right to full representation including litigation expenses as

part of the attorney-client privilege. It is for that reason that the U.S. Code provides for the

funding and handling of these matters on an ex parte basis. Nothing in Respondent’s appeal

concerns the CJA documents filed in this case. Further, he states no reason as to why these

specific documents must be unsealed.

       District courts have inherent discretionary power to seal or unseal record items. See

United States v. Shryock, 342 F.3d 948, 983 (9th Cir. 2003); Fed. R. Civ. P. 5.2(d) ("The court

may order that a filing be made under seal . . . [and] may later unseal the filing."). This Court

evaluated Respondent’s arguments and ruled that the CJA related documents remained sealed.

 After concessions from counsel and consideration of the Court, the documents necessary for

designation have been unsealed. The Tenth Circuit Court of Appeals ordered Respondent “to

include [in his designation] only the necessary sealed items.” Dkt. # 163. Those have been

unsealed. Both the Court and Mr. Fontenot’s counsel have reviewed the sealed filings to assist

the Respondent and assure him that the filings necessary to the designation of record have been




                                                  2
     6:16-cv-00069-JHP Document 170 Filed in ED/OK on 10/24/19 Page 3 of 4



unsealed. Now, Respondent makes the claim that, “because the unsealed items included some

CJA material, the sealed items may include proper non-CJA material.” See Dkt. No. 166, Pg. 3.

       Respondent is apparently claiming the Court and Mr. Fontenot’s counsel are incorrect in

evaluating the materials as CJA-related. The Respondent has no proof to support that allegation.

The filings are CJA-related. As such, he has shown no entitlement to those documents, which,

by nature and law, are ex parte to ensure a defendant’s or petitioner’s constitutional right to

access to courts and to mount a defense. Furthermore, his promise “to quickly overlook” (Mtn.,

Pg. 2) any CJA materials does not overcome Mr. Fontenot (and the CJA’s) interest in his

constitutional right to access to the courts and adequate representation.

                                          CONCLUSION

       The filings germane to the appeal record have been unsealed. The remaining documents

are not necessary to the Respondent’s appeal. Counsel asks the Court to deny the Petitioner’s

request.

                                                      Respectfully submitted,


                                                        /S/ Rob Ridenour
                                                      Counsel for Karl Fontenot/Petitioner
                                                      Assistant Federal Defender
                                                      OBA #16038
                                                      One West Third Street, St. 1225
                                                      Tulsa, OK 74103




                                                  3
     6:16-cv-00069-JHP Document 170 Filed in ED/OK on 10/24/19 Page 4 of 4



                                CERTIFICATE OF SERVICE


       I hereby certify that on October 25, 2019, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the Eastern District of Oklahoma by

using the CM/ECF system. I certify that all participants in the case are registered CM/ECF users

and that service will be accomplished by the CM/ECF system.




                                                4
